NO. 12-03-00292-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

CASS LOGGING, INC.,                                    §     APPEAL FROM THE 273RD
AND WALTER RAINBOLT, JR.,
APPELLANT/CROSS-APPELLEE

V.                                                                         §     JUDICIAL DISTRICT COURT 

JOHNNY FULLER AND ROSE FULLER,
APPELLEES/CROSS-APPELLANTS              §     SHELBY COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant, Cass Logging, Inc., perfected an appeal from a judgment entered by the 123rd
District Court of Shelby County, Texas in cause number 00CV-26,724.  After submission, the parties
filed a joint motion to reverse the judgment of the trial court, render a take-nothing judgment, and
expedite issuance of the mandate.  In the motion, the parties state that they have settled the case and
that the motion is filed pursuant to their agreement.  They request that after reversal of the trial
court’s judgment, this Court enter a take-nothing judgment against Johnny Fuller and Rose Fuller,
Appellees.
            The Court, having examined and fully considered the documents on file and the parties’ joint
motion, is of the opinion that the motion should be granted.  Accordingly, the joint motion is granted, 
the judgment of the trial court is hereby reversed, and judgment is rendered that Johnny Fuller and
Rose Fuller take nothing on their claims.  See Tex. R. App. P. 42.1(a)(2)(A), 43.2(c).  As agreed by
the parties, the costs of this appeal are assessed against the party incurring them, and the mandate
shall issue immediately.  See Tex. R. App. P. 43.4, 18.(c).
Opinion delivered December 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

PUBLISH